      Case 1:20-cv-10186-PBS Document 10 Filed 03/03/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
MICHAEL BONGANI LANGA,                 )
                                       )
          Petitioner,                  )
                                       )           Civil Action
v.                                     )           No. 20-10186-PBS
                                       )
JOSEPH D. MCDONALD JR.,                )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                            March 3, 2020

Saris, D.J.

     Petitioner Michael Bongani Langa brings this habeas

petition seeking relief pursuant to the Court’s declaratory

judgment in Brito v. Barr, 415 F. Supp. 3d 258 (D. Mass. 2019)

(“Brito”). Petitioner argues that his immigration bond hearing

did not meet due process standards because he was required to

bear the burden of proof, rather than the Government. Petitioner

claims he was prejudiced by this error and so is entitled to

receive a new bond hearing. Respondent contends that Langa

cannot demonstrate prejudicial injury because there is

sufficient evidence that his release would pose a danger to the




                                   1
      Case 1:20-cv-10186-PBS Document 10 Filed 03/03/20 Page 2 of 8



community. 1 For the reasons stated below, the Court hereby DENIES

the petition (Docket No. 1).

                            LEGAL STANDARD

     Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After Immigration and Customs

Enforcement (“ICE”) makes the initial decision to detain an

alien, the alien may request a bond hearing in immigration court

at any time before a removal order becomes final. 8 C.F.R.

§ 236.1(d)(1). In Pensamiento v. McDonald, the Court held that

constitutional due process “requires placing the burden of proof

on the government in § 1226(a) custody redetermination

hearings.” 315 F. Supp. 3d 684, 692 (D. Mass. 2018).

     In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

           [A]liens detained pursuant to 8 U.S.C. § 1226(a)
     are entitled to receive a bond hearing at which the
     Government must prove the alien is either dangerous by
     clear and convincing evidence or a risk of flight by a
     preponderance of the evidence and that no condition or
     combination of conditions will reasonably assure the
     alien’s future appearance and the safety of the
     community. At the bond hearing, the immigration judge
     must evaluate the alien’s ability to pay in setting
     bond above $1,500 and must consider alternative
     conditions of release, such as GPS monitoring, that

1 Immigration bond may also be withheld where the non-citizen is
a risk of flight. See Brito, 415 F. Supp. 3d at 271. The
immigration judge here denied bond based solely on “[d]anger to
person or property” and Respondent addresses only dangerousness.
Accordingly, this opinion does not discuss risk of flight.
                                   2
      Case 1:20-cv-10186-PBS Document 10 Filed 03/03/20 Page 3 of 8



     reasonably assure the safety of the community and the
     alien’s future appearances.

415 F. Supp. 3d at 271. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

     To establish prejudice, a petitioner must show that a due

process violation could have affected the outcome of the custody

redetermination hearing. See Doe v. Tompkins, No. 18-cv-12266,

2019 U.S. Dist. LEXIS 22616, at *3-4 (D. Mass. Feb. 12, 2019)

(citing Pensamiento, 315 F. Supp. 3d at 693); then citing Singh

v. Holder, 638 F.3d 1196, 1205 (9th Cir. 2011)). The prejudice

inquiry requires the court to conduct “an individualized

assessment of [the petitioner’s] criminal history and personal

characteristics.” Brito, 395 F. Supp. 3d at 147.

                                 FACTS

     Petitioner is a citizen of South Africa. He first entered

the United States in 2001. His last date of authorized entry was

on a non-immigrant visa in May 2009. He subsequently overstayed

his authorized period of admission and currently has no legal

status in the United States.

     Petitioner married his now-ex-wife, Thidinalei Tshiguvho,

in 2006. They have two U.S. citizen children, who are currently

ten and fourteen. Petitioner and Tshiguvho divorced in May 2017.


                                   3
      Case 1:20-cv-10186-PBS Document 10 Filed 03/03/20 Page 4 of 8



After securing a temporary Abuse Prevention Order around July

2018, Tshiguvho successfully sought a permanent Abuse Prevention

Order in August 2018. The Abuse Prevention Order has been

extended several times, most recently after a hearing in

September 2019. The order is currently in effect with an

expiration date of September 23, 2020.

     On May 27, 2019, Petitioner was seen on surveillance video

at Tshiguvho’s residence. The next day, on May 28, 2019,

Petitioner was arrested by the Worcester Police Department for

violation of the Abuse Prevention Order. Other than the

restraining order violation, Petitioner’s criminal record

consists of a 2005 charge of driving with a suspended license,

which was dismissed.

     Upon his arrest in May 2019, Petitioner came to the

attention of ICE and was taken into immigration detention on May

30, 2019. Petitioner received a bond hearing on July 8, 2019. At

the hearing, the immigration judge considered Tshiguvho’s August

2018 application for the Abuse Prevention Order. In an affidavit

attached to the application, Tshiguvho had written that

Petitioner had “threatened that he is going to get the kids and

harm them” and that he told her to “look out for a big blow up

coming my way in a few days.” Docket No. 8-5 at 5.

     The immigration judge also reviewed a written affidavit by

Tshiguvho, which recites several violations of her restraining

                                   4
      Case 1:20-cv-10186-PBS Document 10 Filed 03/03/20 Page 5 of 8



order against the Petitioner. Although none of the alleged

violations involved physical violence, Tshiguvho alleged that

Petitioner had threatened her and their children. She wrote that

“[s]hould [Petitioner] be released from deportation, I will

continue to live in fear of harm that might happen to me and my

children. Based on this experience, I appeal that you continue

the deportation process for Michael B. Langa, and not release

him to harm us.” Docket No. 8-3 at 1. Tshiguvho was present at

the bond hearing but did not testify.

     Petitioner’s counsel explained to the immigration judge

that, in regard to the May 27, 2019 violation, Petitioner was

retrieving landscaping tools for his business that he had left

in a shed at the residence. Petitioner’s counsel noted there was

no record evidence of physical violence against Tshiguvho or the

children, including no reports to the police. Counsel continued

that Petitioner had a “wonderful relationship with his children”

and understood his obligations under the restraining order going

forward. Docket No. 9-1 at 18.

     The court found Petitioner to be a danger to the community

and denied bond. The judge was “concerned” by the contents of

Tshiguvho’s affidavit and underscored that “a state court judge

after a full hearing where [the Petitioner] appeared, extended

the restraining order for one year. . . . And then [the

Petitioner] violated that restraining order. Whether or not it

                                   5
        Case 1:20-cv-10186-PBS Document 10 Filed 03/03/20 Page 6 of 8



was by means of a physical threat or going to the property, the

reason why he’s not allowed to go to that property is based upon

the fear that the complainant has.” Id. at 18-19.

                                DISCUSSION

       In analyzing a detainee’s request for a bond

redetermination, an immigration judge may consider several

factors, including:

       (1) Whether the alien has a fixed address in the United
       States; (2) the alien’s length of residence in the United
       States; (3) the alien’s family ties in the United States,
       and whether they may entitle the alien to reside
       permanently in the United States in the future; (4) the
       alien’s criminal record, including the extensiveness of
       criminal activity, the recency of such activity, and the
       seriousness of the offenses; (7) the alien’s history of
       immigration violations; (8) any attempts by the alien to
       flee persecution or otherwise escape authorities, and (9)
       the alien’s manner of entry to the United States.

Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).

       Petitioner argues that the result of his bond hearing could

have been different if the Immigration Court had placed the

burden of proof upon the Government. Respondent contends that

the petition should be dismissed because the Petitioner cannot

demonstrate prejudice. Because liberty is at stake, the Court

writes promptly and briefly.

  I.     Danger

       Brito requires the Government to prove that an alien

detained pursuant to Section 1226(a) is dangerous by clear and

convincing evidence. See Brito, 415 F. Supp. 3d at 267.

                                     6
      Case 1:20-cv-10186-PBS Document 10 Filed 03/03/20 Page 7 of 8



     Here, the immigration judge relied heavily in making its

bond decision on the fact that Tshiguvho made a sufficient

showing of fear to a state court that she was able to get and

maintain a restraining order against the Petitioner. The

restraining order remains in effect, was extended only months

ago in September 2019, and its recent violation was the

immediate cause of Petitioner’s present detention. The order is

compelling evidence of an ongoing and serious threat of harm at

the least to Tshiguvho.

     Petitioner counters that the facts related to the

restraining order violations are disputed. He suggests that at a

bond hearing where the burden was correctly allocated to the

Government, Petitioner would contest Tshiguvho’s version of

events and the Government would have to corroborate Tshiguvho’s

affidavits. The immigration judge’s decision was based heavily

on the existence of the active restraining order and its recent

violation, as well as Tshiguvho’s affidavit about it. There is

no dispute that the order is in effect and that it was violated.

Petitioner also already had an opportunity to contest the

affidavits at the bond hearing, which Tshiguvho attended.

Petitioner maintains the most recent violation was non-violent,

but earlier violations involved threats of violence to Tshiguvho

and their children. Petitioner has not demonstrated that the

burden allocation “could have affected” the Immigration Court’s

                                   7
        Case 1:20-cv-10186-PBS Document 10 Filed 03/03/20 Page 8 of 8



assessment of dangerousness. See Doe, 2019 U.S. Dist. LEXIS

22616, at *3-4.

  II.     Conditions of Release

     Petitioner argues the Government did not disprove the

adequacy of conditions of release, such as a “stay away” order

or GPS monitoring. Petitioner notes that the state court judge

in his restraining order violation case found release was

appropriate with a “No Abuse, No Contact with victim/witness,

Stay away from victim/witness” condition. Docket No. 9 at 8. In

light of the recent violation of the restraining order, as well

as the serious threats of violence, GPS monitoring or a “stay

away” order is not a condition that would “reasonably assure

. . . the safety of the community.” See Brito, 415 F. Supp. 3d

at 271.

                                CONCLUSION

     Petitioner was not prejudiced by the errors in his bond

hearing and therefore is not entitled to a new bond hearing. The

petition for a writ of habeas corpus (Docket No. 1) is

accordingly DENIED.



SO ORDERED.



                                   /s/ PATTI B. SARIS
                                   Patti B. Saris
                                   United States District Judge

                                     8
